Exhibit 10.47

HUDSON CITY BANCORP, INC.

AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

DEFERRED STOCK UNIT AWARD NOTICE – EMPLOYEES

Name:                     

Address:                     

I.D. Number:         

This Deferred Stock Unit Award Notice is intended to set forth the terms and
conditions on which a Deferred Stock Unit Award has been granted under the
Hudson City Bancorp, Inc. Amended and Restated 2011 Stock Incentive Plan. Set
forth below are the specific terms and conditions applicable to this Deferred
Stock Unit Award. Attached as Exhibit A are its general terms and conditions.

Total Award: «DSU_Award» Deferred Stock Units

 

Deferred Stock Units

           

Effective Date

  6/18/2013   6/18/2013   6/18/2013   6/18/2013   6/18/2013   6/18/2013

Class of Shares*

  Common   Common   Common   Common   Common   Common

No. of Awarded Units*[*]

           

Compensation for Service as

[Director or Employee]

  Employee   Employee   Employee   Employee   Employee   Employee

Vesting Date*

  1/1/2014   1/1/2014   1/1/2015   1/1/2015   1/1/2016   1/1/2016

Performance Vesting Conditions

  See
Appendix B to
Exhibit A   See
Appendix B to
Exhibit A   See
Appendix B to
Exhibit A   See
Appendix B to
Exhibit A   See


Appendix B to
Exhibit A

  See


Appendix B to
Exhibit A

Settlement Date*

  6/18/2016   6/18/2019   6/18/2016   6/18/2019   6/18/2016   6/18/2019

Medium of Settlement

  Shares of
Common Stock   Shares of
Common Stock   Shares of
Common Stock   Shares of
Common Stock   Shares of
Common Stock   Shares of
Common Stock

Voting Rights

  None prior to
Settlement Date   None prior to
Settlement Date   None prior to
Settlement Date   None prior to
Settlement Date   None prior to
Settlement Date   None prior to
Settlement Date

Dividend Equivalent Rights:

Vested Units

  Yes   Yes   Yes   Yes   Yes   Yes

Unvested Units

  No   No   No   No   No   No

 

* Subject to adjustment as provided in the Plan and Exhibit A.

By signing where indicated below, Hudson City Bancorp, Inc. (the “Company”)
grants this Deferred Stock Unit Award upon the specified terms and conditions,
and the Award Recipient acknowledges receipt of this Deferred Stock Unit Award
Notice, including Exhibit A, and agrees to observe and be bound by the terms and
conditions set forth herein.

 

HUDSON CITY BANCORP, INC.       AWARD RECIPIENT By   

/s/ Denis J. Salamone

     

 

   Denis J. Salamone          President and Chief Operating Officer      



--------------------------------------------------------------------------------

EXHIBIT A

HUDSON CITY BANCORP, INC. AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

DEFERRED STOCK UNIT AWARD NOTICE

General Terms and Conditions

Section 1. Size and Type of Award. A Deferred Stock Unit (a “Unit”) represents a
right under the Hudson City Bancorp, Inc. Amended and Restated 2011 Stock
Incentive Plan (the “Plan”) to receive one share of Common Stock, par value $.01
per share, (a “Share”) of Hudson City Bancorp, Inc. (the “Company”), or, to the
extent provided in the Award Notice, as defined below, a monetary value equal to
the Fair Market Value of a Share, on a specified future date if certain
conditions have been satisfied. The number of Units awarded to you (the “Awarded
Units”) is shown on the Deferred Stock Award Notice to which these General Terms
and Conditions are attached (the “Award Notice”). Units may be awarded as
compensation for service either as a non-employee director or as an officer or
employee of the Company or certain affiliates. The Award Notice states the type
of services for which you have been awarded the Awarded Units.

Section 2. Vesting and Transfer Restrictions.

(a) Vesting Dates. The Vesting Dates for your Awarded Units are specified on the
Award Notice.

(b) Vesting Conditions. There are conditions you must satisfy before your
Deferred Stock Unit Award will vest:

(i) As a general rule, you must remain in the continuous service of the Company,
Hudson City Savings Bank or an affiliate of the Company by which you are
employed or for which you perform services as a non-employee (your “Employer”)
through a Vesting Date shown in this Award Notice in order to be vested in the
Awarded Units that vest on that date (“Service Conditions”).

(ii) Any performance condition(s) specified in this Deferred Stock Unit Award
Notice must be met as of the end of their respective Performance Measurement
Period(s) as determined by the Committee on the basis of such evidence as it
deems appropriate (“Performance Conditions”).

As a general rule, if you have satisfied BOTH the Service Conditions and the
Performance Conditions, your right to the Deferred Stock Units will be
nonforfeitable.

(c) Accelerated Vesting.

        (i) In the event of a Change in Control (as defined in the Plan), any
applicable Performance Conditions for which the Performance Measurement Period
has not concluded will be deemed to have been achieved (or achieved at the
target level if more than one level of achievement has been contemplated) as of
the date of the Change in Control; and the Awarded Units will be deemed to have
satisfied any applicable Service Condition upon your subsequent discharge
without Cause (as defined in the Plan) or your resignation with Good Reason
prior to the applicable Vesting Date. You will be considered to have Good Reason
for a voluntary resignation if the effective date of resignation occurs within
ninety (90) days after any of the following: (a) the failure of your Employer
(whether by act or omission of its Board of Directors, or otherwise) to appoint
or re-appoint or elect or re-elect you to the position(s) which you held
immediately prior to the Change in Control (other than to any such position as
an officer of its Board of Directors), or to a more senior office; (b) if you
are or become a member of the Board of Directors of your Employer, the failure
of the shareholders (whether in an election in which you stand as a nominee or
in an election where you are not a nominee) to elect or re-elect you to
membership at the expiration of your term of membership, unless such failure is
a result of your refusal to stand for election; (c) a material failure by your
Employer, whether by amendment of its certificate of incorporation or
organization, by-laws, action of its Board of Directors or otherwise, to vest in
you the functions, duties, or responsibilities prescribed in an employment or
retention agreement (other than such functions, duties or responsibilities
associated with a position as an officer of the Board of Directors); provided
that you shall have given notice of such failure to the Company and your
Employer and your Employer has not fully cured such failure within thirty
(30) days after such notice is deemed given; (d) any reduction of your rate of
base salary in effect from time to time, whether or not material, or any failure
(other than due to reasonable administrative error that is cured promptly upon
notice) to pay any portion of your compensation as and when due; (e) any change
in the terms and conditions of any compensation or benefit program in which you
participate which, either individually or together with other changes, has a
material adverse effect on the aggregate value of your total compensation
package, disregarding for this purpose any change that results from an
across-the-board reduction that affects all similarly situated employees in a
similar manner; provided that you shall have given notice of such material
adverse effect to the Company and your Employer, and your Employer has not fully
cured such failure within thirty (30) days after such notice is deemed given;
(f) any material breach by your Employer of any material term, condition or
covenant contained in an employment or retention agreement; provided that you
shall have given notice of such material breach to the Company and your
Employer, and your Employer has not fully cured such failure within thirty
(30) days after such notice is deemed given; (g) a change in your principal
place of employment, without your consent, to a place that is not the principal
executive office of your Employer or a relocation of your Employer’s principal
executive office to a location that is both more than twenty-five (25) miles
away from your principal residence and more than twenty-five (25) miles away
from the location of your Employer’s principal executive office on the date of
the Change in Control; or (h) if you are the Chief Executive Officer of the
Company immediately prior to the Change in Control, any event or series of
events that results in your ceasing to be the Chief Executive Officer (or most
senior executive officer, however denominated) of a successor company (I) whose
common equity securities are traded on a national securities exchange and
(II) that is the owner of 100% of the outstanding common stock of Hudson City
Savings Bank or its successor and (III) that is not controlled (within the
meaning of the federal Change in Bank Control Act) by any other person or
entity.

 

Page 1 of 4



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in this section 2(c), if a Change
in Control occurs as a result of the consummation of the transactions
contemplated in the Agreement and Plan of Merger by and among M&T Bank
Corporation, Hudson City Bancorp, Inc. and Wilmington Trust Corporation dated as
of August 27, 2012 (the “Merger Agreement”), the first sentence of
section 2(c)(i) shall not apply, and: (a) any applicable Performance Conditions
for which the Performance Measurement Period has not concluded will be deemed to
have been achieved (or achieved at the target level if more than one level of
achievement has been contemplated) as of the date of the Change in Control; and
(b) any applicable Service Conditions for which the Vesting Date has not passed
will be deemed to have been satisfied upon your subsequent discharge without
Cause (as defined in the Plan) or your resignation with Good Reason prior to the
applicable Vesting Date, but only with respect to the following units: (1) if
the Change in Control becomes effective prior to January 1, 2014, the number of
Awarded Units under each award multiplied by a fraction, the numerator of which
is the number of days in the period beginning on the Effective Date and ending
on the date of termination of Service, and the denominator of which is 1,095; or
(2) if the Change in Control becomes effective after December 31, 2013, the
number of Awarded Units under each award with a Vesting Date after the effective
date of the Change in Control, but on or before the first anniversary of such
effective date, multiplied by a fraction, the numerator of which is the number
of days in the period beginning on the day one year before the Vesting Date and
ending on the date of termination of Service, and the denominator of which is
365. In each case, the resulting number of units will be rounded to the nearest
whole Unit.

(d) Forfeitures. If you terminate service with the Company prior to a Vesting
Date, you will forfeit any Awarded Units that are scheduled to vest on that
Vesting Date, except to the extent the accelerated vesting provisions apply.
When you forfeit Awarded Units, all of your interest in the Awarded Units and
any related Dividend Equivalents will be canceled without consideration.

(e) Definition of Service. For purposes of determining the vesting of your
Awarded Units, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company or Hudson City Savings Bank.

(f) Transfer Restrictions.

(i) General Rule. As a general rule, you may not sell, assign, transfer, give
away, pledge or hypothecate, directly or indirectly, in any manner, your rights
to Deferred Stock Units and any related Dividend Equivalents.

(ii) Beneficiaries. You may designate a Beneficiary to receive any Awarded Units
that vest on account of your death. To name a Beneficiary, complete the attached
Appendix A and file it with the Corporate Secretary of Hudson City Bancorp, Inc.

(iii) Testamentary Transfers. In the absence of an effective Beneficiary
designation, your Awarded Units may be transferred upon your death by will or
the laws of descent and distribution.

Section 3. No Dividend or Voting Rights; Dividend Equivalents.

(a) Awarded Units represent a contingent right to receive Shares in the future.
They do not represent a current interest in issued and outstanding Shares.
Therefore, your Awarded Units do not carry voting rights or entitle you to
receive dividends.

(b) If and to the extent stated in the Award Notice, you have been awarded
Dividend Equivalents with respect to your vested and/or unvested Awarded Units.
If you have been awarded Dividend Equivalents with respect to unvested Awarded
Units, you will receive a monetary payment, for each Awarded Unit, equal to the
cash dividend payable with respect to one Share for each dividend record date
that occurs after the Effective Date and prior to the date on which all
applicable Service Conditions and Performance Conditions have been (or are
deemed to have been) satisfied. This payment will be made on or as soon as
practicable after the date on which all applicable Service Conditions and
Performance Conditions have been (or are deemed to have been) satisfied. If you
have been awarded Dividend Equivalents with respect to vested Awarded Units, you
will receive a monetary payment, for each Awarded Unit, equal to the cash
dividend payable with respect to one Share for each dividend record date that
occurs after the date on which all applicable Service Conditions and Performance
Conditions have been (or are deemed to have been) satisfied and prior to the
Settlement Date. These payments will be made at or about the same time as the
corresponding dividend is paid to shareholders of record.

Section 4. Settlement of Awarded Units.

        (a) The Settlement Date for your Awarded Units is shown on the Award
Notice. On the Settlement Date, each of your outstanding and vested Awarded
Units will, automatically and without any action on your part, be converted into
one Share (if the Award Notice states that Shares are the medium of settlement)
or a monetary payment equal to the Fair Market Value of a Share on the
Settlement Date (if the Award Notice states that cash is the medium of
settlement). The Awarded Units will be canceled and the Shares (or, if
applicable, monetary payments) into which they have been converted will be
transferred to you or at your direction. On and after the record date for this
transfer, any Shares transferred will have the same voting and dividend rights
applicable to other issued and outstanding Shares. If a Change in Control occurs
prior to the Settlement Date, each Awarded Unit whose Settlement Date has not
occurred will be converted into a monetary payment equal to the value of a Share
immediately prior to the Change in Control (as determined by the Committee),
which payment shall accrue interest, to be credited and compounded quarterly
during the period beginning on the date of the Change in Control and ending on
the Settlement Date, at the highest rate of interest paid by the Bank or its
successor during the quarter on any certificate of deposit.

 

Page 2 of 4



--------------------------------------------------------------------------------

(b) If a Change in Control (as defined in the Plan) occurs and such a Change in
Control also constitutes a “change in ownership or effective control” of your
“service recipient” or a “change in ownership or effective control” of “a
substantial portion of the assets” of your “service recipient” (in each case as
defined in section 409A of the Internal Revenue Code of 1986 and the regulations
thereunder), and you experience a separation from service with your Employer
during the two (2) year period immediately following such Change in Control,
then any subsequent Settlement Date of your vested Awarded Unit shall be
accelerated to the date of such separation from service.

(c) If your service terminates due to death or Disability (as defined in the
Plan), then any subsequent Settlement Date of your vested Awarded Units shall be
accelerated to the date of such termination.

(d) Notwithstanding anything to the contrary in section 4(a) above, if a Change
in Control occurs prior to the Settlement Date as a result of the consummation
of the transactions contemplated in the Agreement and Plan of Merger by and
among M&T Bank Corporation, Hudson City Bancorp, Inc. and Wilmington Trust
Corporation dated as of August 27, 2012 (the “Merger Agreement”), then each
Awarded Unit whose Settlement Date has not occurred will be converted into a
right to receive a number of shares of the common stock, par value $0.50 per
share, of M&T Bank Corporation (“M&T Shares”) equal to the “Exchange Ratio”
(within the meaning of the Merger Agreement) as of the time of such
consummation, and any subsequent settlement of any such Awarded Unit as adjusted
shall be made in M&T Shares. From the date of any such conversion through the
settlement of such Awarded Unit, section 3(b) shall be read for the purpose of
such Awarded Units by replacing the term “Share” with the term “M&T Share”.

(e) The provisions of this section 4 prevail over any contrary language in the
Merger Agreement or the Plan.

Section 5. Taxes. The Company’s obligation to deliver Shares in settlement of
the Awarded Units is conditioned on your making arrangements satisfactory to the
Company for the funding and remittance to the applicable authorities of any and
all federal, state and local taxes required to be withheld and remitted at the
source. The Company, in its discretion, may require that funds needed to satisfy
minimum required federal, state and local income and payroll tax withholding be
obtained by disposition to the Company, on the Settlement Date, of Shares issued
in settlement of vested Awarded Units having a Fair Market Value equal to the
amount of tax required to be withheld. All monetary payments made under this
Award Notice are subject to applicable federal, state and local withholding
requirements.

Section 6. Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

If to the Company:

Hudson City Bancorp, Inc.

West 80 Century Road

Paramus, New Jersey 07652

Attention: Corporate Secretary

If to the Recipient, to the Recipient’s address as shown in the Company’s
records.

Section 7. Successors and Assigns. This Award Notice shall inure to the benefit
of and shall be binding upon the Company and you and the Company’s and your
respective heirs, successors and assigns.

Section 8. Construction of Language. Whenever appropriate in the Award Notice,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan, as amended from
time to time.

Section 9. Governing Law. This Award Notice shall be construed, administered and
enforced according to the laws of the State of New Jersey without giving effect
to the conflict of laws principles thereof, except to the extent that such laws
are preempted by the federal law. The federal and state courts located in Bergen
County, New Jersey shall have exclusive jurisdiction over any claim, action,
complaint or lawsuit brought under the terms of the Plan. By accepting any
Awarded Units granted under this Award Notice, you, and any other person
claiming any rights under the Award Notice, agree to submit yourself or himself,
and any such legal action as you or he shall bring under the Plan (whether or
not related to this Award Notice or these Awarded Units), to the sole
jurisdiction of such courts for the adjudication and resolution of any such
disputes.

Section 10. Clawback Policy. Notwithstanding anything in the Award Notice to the
contrary, the Awarded Units and any Shares or monetary payment delivered in
settlement thereof shall be subject to any clawback policy (or other policy or
procedure, however denominated, of similar import) that is adopted and in effect
on the Settlement Date.

 

Page 3 of 4



--------------------------------------------------------------------------------

Section 11 Internal Revenue Code Section 409A Compliance. Notwithstanding
anything in this Award Notice or the Plan to the contrary, if any payment of
money or property in settlement of an Awarded Unit is payable, by its terms,
upon the separation from service of the Award Recipient who is, at the time of
separation from service, a “specified employee”, such payment shall not be made
prior to, and shall be deferred if necessary until, the earlier of the date
which is six months after separation from service and the date of the Award
Recipient’s death. For purposes of this section 11, the terms “separation from
service” and “specified employee” shall have the meanings assigned to them in
section 409A of the Internal Revenue Code of 1986 and the regulations
thereunder.

Section 12. Amendment. This Award Notice may be amended, in whole or in part and
in any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and you. No such
amendment, however, shall be effective unless (a) it is designated as an
amendment and (b) it refers expressly to this Award Notice.

Section 13. Plan Provisions Control. This Award Notice and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the mandatory
provisions of the Plan and the provisions of this Award Notice, the terms of the
Plan, which are incorporated herein by reference, shall control except where
this Award Notice clearly indicates otherwise. In the event of any conflict
between the non-mandatory provisions of the Plan and the provisions of this
Award Notice, the provisions of this Award Notice shall control. By signing this
Award Notice, you acknowledge receipt of a copy of the Plan. You acknowledge
that you may not and will not rely on any statement of account or other
communication or document issued in connection with the Plan other than the
Plan, this Award Notice, and any document signed by an authorized representative
of the Company that is designated as an amendment of the Plan or this Award
Notice.

 

Page 4 of 4



--------------------------------------------------------------------------------

APPENDIX A TO DEFERRED STOCK UNIT AWARD NOTICE

HUDSON CITY BANCORP, INC. AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

Beneficiary Designation Form - Deferred Stock Unit Award

 

GENERAL

INFORMATION

   Use this form to designate the Beneficiary(ies) who may receive Deferred
Stock Unit Awards that become vested at your death.    

Name of Person

Making Designation:

           Employee No.:             

BENEFICIARY

DESIGNATION

  

 

Complete sections A and B. If no percentage of shares is specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.

  A. PRIMARY BENEFICIARY(IES). I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death as to all outstanding Awarded Units:  
  Name   Address    Relationship    Birthdate   Share

 

 

 

  

 

  

 

                           %    

 

           

 

 

 

  

 

  

 

                           %    

 

               

 

           

 

 

 

  

 

  

 

                           %                  Total = 100%   B. CONTINGENT
BENEFICIARY(IES). I hereby designate the following person(s) as my contingent
Beneficiary(ies) under the Plan to receive benefits only if all of my primary
Beneficiaries should predecease me, reserving the right to change or revoke this
designation at any time prior to my death as to all outstanding Awarded Units:  
  Name   Address    Relationship    Birthdate   Share

 

 

 

  

 

  

 

                           %    

 

           

 

 

 

  

 

  

 

                           %    

 

               

 

           

 

 

 

  

 

  

 

                           %                  Total = 100%     LOGO
[g602669img01.jpg]    I understand that this Beneficiary Designation shall be
effective only if properly completed and received by the Corporate Secretary of
Hudson City Bancorp, Inc. prior to my death, and that it is subject to all of
the terms and conditions of the Plan. I also understand that an effective
Beneficiary designation revokes my prior designation(s) with respect to all
outstanding Deferred Stock Unit Awards under the Hudson City Bancorp, Inc.
Amended and Restated 2011 Stock Incentive Plan.   

     

     

 

               Date                         

Internal Use Only

 

  This Beneficiary Designation was received by the Corporate Secretary of Hudson
City Bancorp, Inc. on the date indicated.    Comments          

By                                                                          

                          Authorized Signature

  

                    

Date

 

                 



--------------------------------------------------------------------------------

APPENDIX B TO DEFERRED STOCK UNIT AWARD NOTICE

HUDSON CITY BANCORP, INC. AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN

PERFORMANCE VESTING CONDITIONS

1. The Performance Measurement Period is the period beginning January 1, 2013
and ending December 31, 2013.

2. As of the last day of each calendar quarter during the Performance
Measurement Period and as of the last day of the Performance Measurement Period,
the Leverage Capital Ratio of Hudson City Savings Bank, computed under the rules
and regulations of the Office of the Comptroller of the Currency applicable to
Hudson City Savings Bank for computing and reporting regulatory capital ratios
in effect on June 18, 2013, shall not be less than 8.5%.

Whether or not the Performance Conditions have been satisfied will be determined
by the Committee on or as soon as practicable following the last day of the
Performance Measurement Period. The Committee shall adjust the Performance
Conditions in such manner as it, in its discretion, may determine to be
necessary or appropriate to prevent material impact on the rights of holders of
Deferred Stock Units from one or more of the following events, if such event(s)
would impact the Performance Conditions:

 

  •   the Company’s purchase or sale of any business entity during the
Performance Measurement Period;

 

  •   costs, fees or assessments imposed on the Company or a subsidiary by
governmental authorities pursuant to (a) any change in law, rule, regulation or
policy adopted during the Performance Measurement Period or (b) any exercise of
administrative discretion announced during the Performance Measurement Period;
or

 

  •   unforeseen or extraordinary circumstances (including but not limited to
increases in non-performing assets that to do not result in actual losses).